IN THE SUPREME COURT OF THE STATE OF KANSAS

                                              No. 113,503

                In the Matter of the Care and Treatment of CECIL W. EMERSON.


                                   SYLLABUS BY THE COURT

        A district court does not have jurisdiction over a litigant's motion to file a direct
appeal out of time if a previous direct appeal by the same litigant had been dismissed by
an appellate court. Jurisdiction over the appeal remains in the appellate court that
dismissed the first appeal; the appeal can proceed only if the appellate court withdraws its
mandate and allows the appeal to proceed.


        Review of the judgment of the Court of Appeals in 52 Kan. App. 2d 421, 369 P.3d 327 (2016).
Appeal from Sedgwick District Court; GREGORY L. WALLER and PAUL CLARK, judges. Opinion filed
April 7, 2017. Appeal dismissed.


        Michael P. Whalen, of Law Office of Michael P. Whalen, of Wichita, argued the cause and was
on the brief for appellant.


        Dwight R. Carswell, assistant solicitor general, argued the cause, and Natalie Chalmers, assistant
solicitor general, and Derek Schmidt, attorney general, were on the brief for appellee.


The opinion of the court was delivered by


        LUCKERT, J.: This appeal raises the question of whether a district court has
jurisdiction to authorize the filing of an out-of-time direct appeal after a prior direct
appeal by the same litigant had been dismissed by the Court of Appeals. We hold the
district court lost jurisdiction when the initial appeal was docketed in the Court of


                                                     1
Appeals, and, therefore, the district court could not effectively set aside an order of the
Court of Appeals and reinstate an appeal. Because the district court did not have
jurisdiction, neither this court nor the Court of Appeals obtains jurisdiction to review the
district court's rulings. Accordingly, we dismiss this appeal.


                         FACTS AND PROCEDURAL BACKGROUND


       In August 1999 the State filed a petition against Cecil Emerson pursuant to the
Sexually Violent Predators Act (SVPA). A jury found Emerson was a sexually violent
predator, and the district court accordingly ordered Emerson to be "committed to the
custody of the Secretary of Social and Rehabilitation Services for control, care and
treatment until such time as respondent's mental abnormality or personality disorder has
so changed that respondent is safe to be at large."


       Emerson moved for judgment as a matter of law or in the alternative for a new
trial, and the district court denied the motion on January 5, 2001. In February 2001,
Emerson filed a notice of appeal; he subsequently docketed the case in the appellate
courts by filing several documents with the clerk of the appellate courts, including a
docketing statement and a certified copy of his notice of appeal. The Court of Appeals
ultimately dismissed Emerson's appeal in 2002 after his counsel failed to file a brief
despite four extensions of time and a final warning.


       Since that time, as required by K.S.A. 59-29a08, the Secretary of the Kansas
Department of Social and Rehabilitation Services or its successor, the Secretary of the
Kansas Department for Aging and Disability Services, has conducted a yearly review and
reported to the district court regarding Emerson's progress, the current state of his mental
condition or personality disorder, and his treatment staff's recommendation as to whether


                                              2
he should be authorized to petition the district court for release with the Secretary's
approval. Each year, the Secretary notified Emerson that his mental condition or
personality disorder had not changed sufficiently so that it would be safe for him to be at
large. Emerson also received annual notice that he had the right to petition for release
over the Secretary's objection. In some years, he did not waive his right to further
proceedings—although he never actually petitioned the district court for release—and in
other years he formally waived further proceedings. And each year, the district court
found Emerson should remain in the custody of the Secretary for further care and
treatment.


       Then, in July 2014, Emerson, represented by new and present counsel, moved the
district court to permit an out-of-time appeal of the underlying ruling that he was a
sexually violent predator. Counsel argued Emerson's case fell under the third exception
permitting an out-of-time appeal set out in State v. Ortiz, 230 Kan. 733, 736, 640 P.2d
1255 (1982) (allowing out-of-time appeal "only in those [criminal] cases where a
defendant either [1] was not informed of his or her rights to appeal or [2] was not
furnished an attorney to exercise those rights or [3] was furnished an attorney for that
purpose who failed to perfect and complete an appeal").


       The State responded that the district court lacked authority to permit an out-of-
time appeal since it could not amend a notice of appeal filed as long ago as February
2001 or order an appellate court to reinstate the appeal. It also argued the timeliness of a
notice of appeal was jurisdictional and Emerson's proposed second notice of appeal
would not cure the Court of Appeals' 2002 dismissal of his case. The State also noted that
Emerson had been committed since December 13, 2000, and had repeatedly waived
further court proceedings and agreed to stay in treatment.




                                              3
       At a hearing on Emerson's motion, the district court stated that although Emerson's
case was "a civil action, it is a quasi-criminal affair. The appellate courts have recently
mentioned in particular that many of the things that occur within a sexual predator case
should be treated as [if] they were criminal." The State reminded the district court that in
Emerson's case a notice of appeal had been filed and the Court of Appeals had actually
dismissed the case—his case thus did not involve circumstances where a notice of appeal
had not been filed in the first instance. The district court ruled that "this case is one that is
presently in a status where the Court has jurisdiction" and proceeded to hear testimony
from Emerson. After hearing the evidence and counsel's arguments, the district court
ruled that it would give Emerson "the right to appeal based upon the fact that his previous
counsel did nothing after a notice of appeal was filed and did not communicate with Mr.
Emerson that the appeal had been dismissed." The district court then directed Emerson to
"prepare a new notice of appeal directed toward this case."


       On March 4, 2015, Emerson filed a notice of appeal "from all findings and
rulings of the [district court]."


       In deciding the appeal, the Court of Appeals noted neither party challenged the
district court's conclusion that the third Ortiz exception applied, but it then acknowledged
its "duty to question jurisdiction on its own initiative." In re Emerson, 52 Kan. App. 2d
421, 423-24, 369 P.3d 327 (2016). Ultimately, the Court of Appeals rejected application
of any Ortiz exceptions in Emerson's case, as they did not apply to such civil
proceedings. Emerson, 52 Kan. App. 2d at 424-25. Instead, the Court of Appeals applied
Albright v. State, 292 Kan. 193, 251 P.3d 52 (2011), which had been filed under K.S.A.
60-1507, to conclude that Emerson's trial counsel's deficiencies "resulted in the loss of
the ability to pursue a procedure"—an appeal—and thus Emerson was entitled to an out-
of-time appeal based on principles of fundamental fairness. 52 Kan. App. 2d at 425-26.


                                                4
The court then rejected Emerson's arguments. 52 Kan. App. 2d at 436-39. Accordingly,
the Court of Appeals affirmed the district court's decision. 52 Kan. App. 2d at 439.


       We granted Emerson's petition for review.


                                          ANALYSIS

       "It is axiomatic and this court has consistently held that it is our duty to raise the
question of jurisdiction on our own motion, and, if the trial court lacked jurisdiction, the
appellate court likewise does not acquire jurisdiction over the subject matter of the
appeal." Sandlin v. Roche Laboratories, Inc., 268 Kan. 79, 85, 991 P.2d 883 (1999); see
Albright, 292 Kan. at 197 ("A question of subject matter jurisdiction may be raised at any
time by a party or by a court, including an appellate court."); Friedman v. Kansas State
Bd. of Healing Arts, 287 Kan. 749, 752, 199 P.3d 781 (2009) (noting that parties cannot
confer subject matter jurisdiction by consent, e.g., or waiver). Before us, the parties focus
on whether Ortiz or Albright provides the correct basis for analyzing Emerson's motion.
They have essentially abandoned their previous arguments about whether the district
court had jurisdiction after the Court of Appeals had dismissed the first appeal.


       Nevertheless, exercising our independent duty to review our jurisdiction, we
question whether the district court had jurisdiction to order a second direct appeal. We
conclude the serial nature of this appeal distinguishes this case from those relied upon by
the district court and the Court of Appeals. In this case, the district court lacked
jurisdiction because Emerson had previously filed a timely notice of appeal and docketed
his direct appeal, which divested the district court of jurisdiction and conferred
jurisdiction on the Court of Appeals. A few basic principles of appellate jurisdiction help
to explain the basis for this holding.



                                               5
       First, "the right to appeal is entirely statutory," and "the limits of appellate
jurisdiction are imposed by the legislature." State v. Berreth, 294 Kan. 98, 110, 273 P.3d
752 (2012); see Harsch v. Miller, 288 Kan. 280, 287, 200 P.3d 467 (2009) ("Kansas
appellate courts may exercise jurisdiction only under circumstances allowed by
statute . . . ."). This means that jurisdiction depends on application of statutes and
presents a question of law over which this court exercises unlimited review. Berreth, 294
Kan. at 109.


       Second, "[a]n appellate court's jurisdiction depends on several factors, including
the timely filing of a notice of appeal." Albright, 292 Kan. at 194. Pursuant to K.S.A.
59-29a07, a jury's sexually violent predator determination "may be appealed in the
manner provided for civil cases," meaning Article 21 of Chapter 60 of the Kansas
Statutes. Those statutes address many aspects of an appeal, including when it must be
initiated, stating: "When an appeal is permitted by law from a district court to an
appellate court, the time within which an appeal may be taken shall be 30 days from the
entry of judgment." K.S.A. 60-2103(a) (also setting forth a statutory exception to the 30-
day timeframe "upon a showing of excusable neglect" by the party, in which case the
deadline may be extended by 30 days); Board of Sedgwick County Comm'rs v. City of
Park City, 293 Kan. 107, 120, 260 P.3d 387 (2011) (prohibiting courts from using
equitable exceptions to jurisdictional requirements such as the "unique circumstances
doctrine").


       Third, a party must follow the required procedures for bringing an appeal and
those actions can dictate whether jurisdiction of a case moves from the district court to
the appellate courts. Pursuant to K.S.A. 60-2103(a), "[a] party may appeal from a
judgment by filing with the clerk of the district court a notice of appeal." Emerson took
this step in February 2001. The Kansas Supreme Court Rules specify the additional


                                               6
actions a party must take in order to docket an appeal with the clerk of the appellate
courts—that is, the actions necessary to "perfect" an appeal: The appealing party must
pay an appellate docket fee (or file documents establishing indigency) plus file specified
documents with the clerk of the appellate courts, including a docketing statement. See
Kansas Supreme Court Rule 2.04 (2017 Kan. S. Ct. R. 15). In Honeycutt v. City of
Wichita, 251 Kan. 451, 461, 836 P.2d 1128 (1992), this court referred to the
"simultaneous jurisdiction" of the district court and the appellate court during the period
between the filing of a notice of appeal and its docketing, and this court has authorized
the district court to dismiss an appeal if a party files a notice of appeal but fails to take the
steps necessary to docket the appeal. Kansas Supreme Court Rule 5.051 (2017 Kan. S.
Ct. R. 32).


       Once an appeal is actually docketed with the appellate courts, the district court
does not have authority to dismiss the appeal. See K.S.A. 60-2103(a) (granting "appellate
court having jurisdiction" the authority to impose "remedies" for failure to comply with
appellate procedures); see also Kansas Supreme Court Rule 5.05 (2017 Kan. S. Ct. R. 32)
(appellate court may dismiss an appeal for "a substantial failure to comply with rules" of
the court). The appellate court retains jurisdiction, and it is axiomatic that only it, or a
court reviewing that order on appeal, has jurisdiction to change the order. Cf. State v.
Fountaine, 196 Kan. 638, 639, 414 P.2d 75 (1966) (withdrawing mandate and allowing
appeal to proceed because effective assistance of counsel had not been provided in initial
appeal).


       Moreover, even if a district court had jurisdiction, it would lack authority to
change the Court of Appeals' decision to dismiss the appeal. In fact, under K.S.A.
60-2106(c) a mandate of an appellate court "shall be controlling in the conduct of any
further proceedings necessary in the district court." And K.S.A. 20-108 states that a


                                               7
district court must execute any further proceedings "according to the command of the
appellate court made therein." As this court recently held, "[u]nder the plain language of
these statutes, a district court is required to apply the mandate without exception." State v.
Kleypas, 305 Kan. 224, 296-97, 382 P.3d 373 (2016); see also State v. Collier, 263 Kan.
629, Syl. ¶ 4, 952 P.2d 1326 (1998) ("[T]he trial court must proceed in accordance with
the mandate and the law of the case as established on appeal.").


       Applying these principles to the circumstances of this case, given that Emerson
filed a notice of appeal in 2001 and followed up by docketing that appeal, the district
court lost jurisdiction. The Court of Appeals obtained jurisdiction and acted within its
authority when it dismissed Emerson's appeal after no brief was filed. No further appeal
occurred; consequently, only that court had the jurisdiction or the authority to change its
order. Yet, by authorizing a new appeal from the trial, the district court essentially
countermanded the Court of Appeals order of dismissal and its mandate. This it could not
do.


       Emerson's reliance on Ortiz does not help him establish the district court's
jurisdiction because it is factually distinguishable: Neither Ortiz nor his counsel had filed
a notice of appeal after his conviction and sentencing, and the district court retained
jurisdiction. See 230 Kan. at 734. Consequently, the Ortiz court did not address
Emerson's situation. But it did note that "[t]he basis for this procedure may be found in
the federal cases," 230 Kan. at 735, and federal courts have addressed the appropriate
procedure for seeking relief when an ineffective assistance of counsel claim is brought
after an appellate court has dismissed a docketed appeal.


       For example, in United States v. Winterhalder, 724 F.2d 109, 110 (10th Cir. 1983),
the district court, after concluding that appellate counsel had "not follow[ed] through with


                                              8
the appeal," ordered the filing of a new notice of appeal, "which would purportedly
resurrect defendant's earlier direct criminal appeal." 724 F.2d at 111. The Tenth Circuit
rejected this as a remedy available to the district court, however, because jurisdiction had
transferred from "the district court to the court of appeals, and the power to reinstate an
appeal previously dismissed for failure to prosecute lies with the court of appeals, not the
district court." 724 F.2d at 111. The Tenth Circuit agreed with other federal courts of
appeals that had held "'the remedy is by way of a motion directed to [the appellate] court
asking for a recall of the mandate or certified judgment so that [the appellate] court may
determine whether the appeal should be reinstated.'" 724 F.2d at 111 (quoting Williams v.
United States, 307 F.2d 366, 368 [9th Cir.1962], and citing as additional authority Rivera
v. United States, 477 F.2d 927, 928 [3d Cir.1973]; and Starke v. United States, 338 F.2d
648, 649 [4th Cir.1964]).


       We agree this is the necessary procedure when a direct appeal has been dismissed
by an appellate court and a litigant seeks to have the appeal reinstated. And this court has
done so when requested. E.g., Fountaine, 196 Kan. at 639. But that relief cannot be
obtained through an Ortiz-based proceeding.


       The Court of Appeals did not rely on Ortiz, however. Instead, it reasoned that the
case would not apply in a civil action under the Sexually Violent Predator Act and looked
to caselaw applying K.S.A. 60-1507. But the Court of Appeals did not examine the
question of whether the district court would have had jurisdiction even if these civil,
rather than criminal, caselaw principles applied.


       Certainly, a motion under K.S.A. 60-1507 grants a district court jurisdiction over
claims of ineffective assistance of appellate counsel. See Albright, 292 Kan. at 207.
Nevertheless, as Emerson's counsel recognized at oral argument, if he were to bring a


                                              9
collateral action, he must do so under K.S.A. 60-1501. See, e.g., In re Care & Treatment
of Ontiberos, 295 Kan. 10, 11, 287 P.3d 855 (2012) ("We hold that due process
guarantees a person facing civil commitment under the KSVPA a right to counsel at trial,
and that person may challenge the effectiveness of his or her trial counsel on direct
appeal or under K.S.A. 60-1501."); see also Kleparek v. State, 964 So. 2d 225, 226
(Fla. Dist. App. 2007) (ruling, in proceedings similar to the SVPA, that defendant is not
entitled to relief via an untimely notice of appeal, but rather "the proper vehicle is instead
a petition for writ of habeas corpus seeking belated review of the lower tribunal's order").
But K.S.A. 2016 Supp. 60-1501(c) imposes a time limit for filing a petition, and Emerson
has not established that he could bring such an action.


       Even if we were to consider Emerson's motion as a petition under 60-1501 (and
assuming it had been timely filed), nothing in the caselaw cited by the Court of Appeals
would lead us to conclude the district court would have had jurisdiction to enter an order
allowing a second appeal. Instead, the caselaw dealing with collateral decisions, such as
those brought under K.S.A. 60-1507, makes the same distinction between cases where an
appeal is never docketed, in which jurisdiction remains in the district court, and cases
where a direct appeal has been dismissed by an appellate court, in which jurisdiction to
allow additional proceedings related to a direct appeal rests with the appellate courts.


       Albright, the case relied on by the Court of Appeals, and the line of cases
discussed in Albright—including State v. Patton, 287 Kan. 200, 195 P.3d 753 (2008), and
Kargus v. State, 284 Kan. 908, 169 P.3d 307 (2007)—provide examples of cases where a
criminal defendant's direct appeal was not docketed and the defendant then filed an action
under K.S.A. 60-1507, seeking the ability to bring an initial appeal. Under those
circumstances, in Albright, this court readily concluded that "if counsel's performance




                                              10
was deficient for failure to file a timely appeal, as a remedy a 60-1507 movant should be
allowed to file an out-of-time appeal." (Emphasis added.) 292 Kan. at 207.


       In contrast, in Porter v. State, 196 Kan. 732, 734, 414 P.2d 56 (1966), where a
defendant filed a 60-1507 action after his direct appeal had been dismissed by this court
for procedural reasons, this court held the appropriate remedy was for the defendant to
file a motion with the appellate court seeking an order withdrawing this court's mandate.
The Porter defendant had brought his appeal pro se after being convicted of armed
robbery. He filed initial documents with this court that were sufficient under rules then in
place to docket the appeal. But he did not file a brief, and this court eventually dismissed
his appeal. He then filed a 60-1507 action asserting he had the right to effective
assistance of counsel on appeal.


       During the time between Porter's direct appeal and the filing of his 60-1507 action,
the United States Supreme Court and this court had recognized an indigent criminal
defendant's right to the assistance of counsel on appeal and determined that right should
be applied retroactively. 196 Kan. at 733 (citing Smith v. Crouse, 378 U.S. 584, 84 S. Ct.
1929, 12 L. Ed. 2d 1039 [1964]; Daegele v. Kansas, 375 U.S. 1, 11 L. Ed. 2d 44, 84 S.
Ct. 89, [1963]; Douglas v. California, 372 U.S. 353, 9 L. Ed. 2d 811, 83 S. Ct. 814
[1963]). After the United States Supreme Court's decisions, this court had issued an order
that it transmitted to all district courts, advising:


       "'It is suggested that where the motion filed pursuant to Sec. 60-1507 apprises the District
       Court that he is an indigent person and no attorney was appointed to represent him in
       perfecting and presenting his criminal appeal, the District Court treat such proceeding as
       movant's affidavit for appointment of counsel pursuant to Rule No. 56 (191 Kan.
       Prefatory Rule No. 1(f) XII), and enter an order appointing counsel to represent the
       movant on appeal pursuant to said rule, and advise counsel to file a motion in the


                                                   11
       Supreme Court to recall the mandate and reinstate the appeal for further proceedings.'"
       Porter, 196 Kan. at 734 (quoting Rule No. 121, 194 Kan. XXVII [1964]).


Nevertheless, the district court in Porter determined that the order did not apply because
the defendant had never requested the appointment of appellate counsel.


       On appeal from that ruling, this court concluded the Porter defendant's failure to
request the assistance of counsel could not be held against him when he had not been
advised of his right to appointed counsel. This court then remanded the case to the district
court with directions to appoint counsel "to assist defendant in making application for the
reinstatement of the appeal in [his underlying criminal case] and for the recall of the
mandate dismissing th[at] appeal." 196 Kan. at 735.


       Porter's outcome reinforces our conclusion that only the Court of Appeals can
exert jurisdiction over Emerson's direct appeal, which had already been docketed and
dismissed. It is up to the Court of Appeals to determine whether its mandate should be
withdrawn and whether Emerson should be allowed to pursue that direct appeal.
Arguably, the Court of Appeals made that determination when it considered the merits of
Emerson's arguments, and, certainly, judicial economy would suggest we treat the Court
of Appeals' action in that way and review its decision. But judicial economy cannot
supply jurisdiction, and "if the trial court lacked jurisdiction," which it did in this case,
"the appellate court likewise does not acquire jurisdiction over the subject matter of the
appeal." Sandlin, 268 Kan. at 85.


                                            CONCLUSION


       We hold that the district court did not have jurisdiction to permit Emerson to file a
direct appeal out of time because he had already filed a timely appeal, the Court of

                                                  12
Appeals had obtained jurisdiction, and the Court of Appeals had dismissed the appeal and
issued its mandate. Because the district court did not have jurisdiction, the Court of
Appeals did not have jurisdiction to reach the merits of Emerson's appeal.


       Appeal dismissed.




                                             13